DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 07/07/2020 has been considered by the examiner.
	
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blum et al. (US PUB 2015/0160476).


	Regarding claim 1, Blum teaches a contact lens (a contact lens 1450, 2710, 2800, FIGS. 14B, 27A & 28) comprising: an anterior surface (2802) and a posterior surface (2804), the contact lens being formed from a first bulk lens material (a silicone hydrogel or a hydrogel material (bulk lens material), para. [0251] and [0272]), and having an optic zone (an optical region 1454) and a peripheral zone  (a peripheral edge 2806) surrounding the optic zone (as show at least in FIGS. 14B & 28, para. [0320] and [0384]), wherein the optic zone includes target powers in two orientations that are perpendicular to correct for astigmatism (a toric contact lens that corrects for an astigmatic error,  para. [0265], also see para. [0302]); and first (2712) and second (2714) modified zones (e.g., two (first & second) incremental thickness regions 1458, 2810) located in the peripheral zone and incorporated at least one of into or onto the anterior surface of the contact lens (as show at least in FIGS. 14B, 27A & 28), the first and second modified zones being configured to facilitate linear and/or rotational alignment of the contact lens on the eye for optimal visual acuity (i.e., interaction between an eyelid and an area of incremental thickness may be used to stabilize a prosthesis within an eye by causing rotation into a specific rotational position (alignment), para. [0222], and The effect is to open up the palpebral fissure of the eye of the wearer and thus minimize the impact of blepharoptosis on visual performance (acquity) and/or enhance the cosmetic appearance of the patient/wearer, para. [0194], also see para. [0258]), the first and second modified zones being located on first and second lateral sides of the contact lens and each spanning a horizontal axis of the contact lens (as show at least in FIGS. 14B, 27A), the first and second modified zones having a coefficient of friction greater than the remainder of the contact lens by a difference of 0.1 on the anterior surface of the contact lens (i.e., the area of increased surface (modified zones) friction has a friction drag coefficient at least 1% to 25% (difference of 0.25 and may be 0.1) greater than the friction drag coefficient of a portion of the convex surface (of the contact lens) adjacent to the area of increased surface friction, para. [0066]), the thickness of the contact lens not being changed by the first and second modified zones (i.e., the prosthesis (contact lens) can remain thinner in overall area (same thickness) when an incremental thickness region (modified zones) is added/designed, para, [0281]), wherein the greater coefficient of friction in the first and second modified zones create a force that opposes eyelid forces during blinking to rotationally stabilize the contact lens (i.e., thickness regions or zones (modified zones) of increased surface friction can be easily over come during an eye lid blink or forced closure, para. [0475]), and wherein said force is less than or equal to the difference in force applied to the lens by the eyelids during down-blink and up-blink (i.e., In the case of stabilization zones located on a prosthesis, interaction between an eyelid (up or down blink) and an area of incremental thickness may be used to stabilize a prosthesis within an eye by causing rotation into a specific rotational position, para. [0347]).

Regarding claim 2, Blum teaches the lens material comprises a silicone hydrogel (a silicone hydrogel or a hydrogel material (contact lens material), para. [0251] and [0272]).

Regarding claim 3, Blum teaches the coefficient of friction of the first and second modified zones is at least 0.1 and less than 1 (i.e., the area of increased surface (modified zones) friction has a friction drag coefficient at least 1% to 25% (0.01 to 0.25) greater than the friction drag coefficient of a portion of the convex surface (of the contact lens) adjacent to the area of increased surface friction, para. [0066]).

Regarding claim 4, Blum teaches the first and second modified zones (1458, 2712 & 2714) are identical in shape, and symmetrically positioned relative to a vertical axis (1452) of said contact lens (as shown at least in FIGS, 14B & 27A, para. [0282]).

Regarding claim 5, Blum teaches the first and second modified zones are comprised of a second material that is different from said bulk material (i.e., a different material is added/bonded, inserted, affixed to the contact lens or scleral ring thus altering a region (regions) or area (areas) of the contact lens convex outer surface material, para. [0355]).

Cited prior art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Pre Grant Publication No. 2008/0013044 (Wanders), teaches “FIG. 4 shows a contact lens 1 on an eye with upper eyelid 2 and lower eyelid 3. Contact lens 1 has an optical zone with a central optical zone 4 and a presbyopia correcting further optical zone 5 radially outside the central optical zone. At the lower portion, outside the further optical zone 5 in the outer radial area, contact lens 1 has a ramped ridge 6 which has several friction areas 7 on the ridge below the further optical zone 5”, paragraphs [0071] and [0072].
	
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAK CHOUDHURY whose telephone number is (571)272-5247.  The examiner can normally be reached on M-F 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUSTAK CHOUDHURY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
August 24, 2022